Case: 19-40282     Document: 00515771591         Page: 1     Date Filed: 03/09/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                  No. 19-40282
                                                                           March 9, 2021
                                Summary Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk
   Brandon Richardson,

                                                           Plaintiff—Appellant,

                                       versus

   Brandon Belote; William Stephens; Eileen Kennedy;
   Gary Currie; Carole Monroe; Thaddeus Hunt; Saqued
   Salinas; Juan Trevino; Alberto Valdez; Dovie Bunch;
   Lannette Linthicum; Refugia Campos; Sonia Moron;
   Texas Department of Criminal Justice,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 2:14-CV-464


   Before Wiener, Southwick, and Duncan, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-40282      Document: 00515771591           Page: 2    Date Filed: 03/09/2021




                                     No. 19-40282


          Brandon Richardson, Texas prisoner # 740705, has appealed the
   judgment dismissing his civil rights complaint following a jury trial.
   Richardson challenges the sufficiency of the evidence supporting the jury’s
   rejection of his claims that the defendants acted with deliberate indifference
   to his serious medical condition and used excessive force against him during
   a use-of-force incident. He also challenges the district court’s evidentiary
   rulings, and he asserts that his counsel rendered ineffective assistance.
          As the appellant, Richardson is responsible for supporting his
   appellate issues with pertinent transcripts of proceedings in the district court,
   and he has failed to do so. Fed. R. App. P. 10(b)(1)(A), (2); Richardson v.
   Henry, 902 F.2d 414, 415-16 (5th Cir. 1990). Richardson’s unsupported
   appellate issues are subject to dismissal. See Richardson, 902 F.2d at 416. The
   asserted errors by counsel do not present an appealable issue in this civil case.
   See Sanchez v. U.S. Postal Serv., 785 F.2d 1236, 1237 (5th Cir. 1986).
          The appeal is DISMISSED.




                                          2